DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

July 24, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Targeting Medicaid Super-Utilizers to Decrease Costs and Improve Quality

The Medicaid program serves as the county’s largest insurer, covering over 62 million
Americans. i The Center for Medicaid and CHIP Services (CMCS) is committed to supporting
innovative care delivery models with potential to improve care, improve health, and reduce costs.
Programs that target “super-utilizers” – beneficiaries with complex, unaddressed health issues
and a history of frequent encounters with health care providers – demonstrate early promise of
realizing these goals for Medicaid populations. CMCS is issuing this Informational Bulletin to
share details of care delivery and payment models to help states and Medicaid providers better
meet the complex needs of the highest utilizers of acute care in Medicaid populations.
Section I of this Bulletin describes the key policy decisions that states and providers with
existing super-utilizer programs under Medicaid have considered in designing and implementing
their programs. It presents a spectrum of possible approaches to address each policy decision
based on interviews with state Medicaid officials and providers leading ten super-utilizer
programs across the country. Section II provides details of existing Medicaid funding
mechanisms and policies that can support super-utilizer programs.
As noted, this informational bulletin is based on interviews with ten super-utilizer programs,
including six described in detail in the appendix. CMCS identified these programs based on
conversations with CMS and HHS staff, program leaders, foundations, state Medicaid agencies,
and outside experts. We appreciate that there are other programs and successful models and
invite others to share their experiences and insights with us.
The case studies identified in this round of conversations were primarily oriented towards acute
care. Most are not in capitated arrangements, although several programs have some intersection
with managed care. We believe that super-utilizer programs also hold strong promise to address
the needs of complex Medicaid beneficiaries in long term care settings and in managed care

CMCS Informational Bulletin - Page 2
settings, but this informational bulletin summarizes our learning to date. We will continue to
refine and develop the lessons on these issues and welcome feedback.
Interest in super-utilizer programs is increasing across the public and private sectors, creating
new funding opportunities to support these programs. The Center for Medicare and Medicaid
Innovation (CMMI) awarded Health Care Innovation Awards to two initiatives targeting
Medicaid super-utilizers. Cooper University Hospital in New Jersey was awarded $2.8 million
to expand the Camden Coalition super-utilizer program to serve over 1200 patents with
estimated 3-year cost savings of $6.2 million. Rutgers, the State University of New Jersey, was
awarded $14.4 million to test community-based super-utilizer models led by safety-net provider
organizations in Pennsylvania, Colorado, Missouri, and California with estimated 3-year cost
savings of $67.7 million. The first annual report for these CMMI awards will be in 2014. In
addition, the Robert Wood Johnson Foundation is funding super-utilizer programs in six
communities in New Jersey, Ohio, Maine, California, Massachusetts, and Michigan. These
programs include community-based super-utilizer teams that focus on the highest utilizers in a
specific geographic area and super-utilizer clinics/ambulatory Intensive Care Units (ICU) that
care for patients with the highest utilization.
We look forward to continuing to work with states, providers, and other stakeholders to provide
further assistance in developing new care models to improve quality and decrease costs for
complex Medicaid beneficiaries. Please contact Stephen Cha, Chief Medical Officer at CMCS,
at stephen.cha@cms.hhs.gov for questions about this Bulletin or to suggest additional resources
or care models.
Background
A disproportionate share of health care spending in the United States is used to provide care to a
relatively small group of patients, with 1% of the population accounting for 22 percent of total
health care expenditures annually. ii The distribution of spending is even more uneven within
Medicaid, with just 5 percent of Medicaid beneficiaries accounting for 54 percent of total
Medicaid expenditures and1 percent of Medicaid beneficiaries accounting for 25 percent of total
Medicaid expenditures. iii Among this top 1 percent, 83 percent have at least three chronic
conditions and more than 60 percent have five or more chronic conditions. iv
This concentration of spending is expected. Individuals who suffer an acute illness or trauma or
who have serious chronic conditions will have higher utilization and incur greater medical
expenses compared to the rest of the population. However, there is growing evidence that some
of these high-cost patients are not receiving coordinated care, preventive care or care in the most
appropriate settings. “Super-utilizers” is the term used to refer to patients who accumulate large
numbers of emergency department visits and hospital admissions which might have been
prevented by relatively inexpensive early interventions and primary care. v,vi

CMCS Informational Bulletin - Page 3
Not surprisingly, many of the same patients continue to generate high costs every year, which
provides further support for the value of intervention. The majority (nearly 60 percent) of
Medicaid beneficiaries who were among the most expensive 10 percent in one year remained
among the top 10 percent in two subsequent years. vii These patients may continue to generate
high utilization because they receive fragmented care in more expensive acute care settings while
lacking access to coordinated care in lower-cost primary care settings. In addition, they may
have behavioral health conditions, including mental illness and substance use disorders, or face
social barriers such as homelessness, which exacerbate their chronic medical illnesses. viii
Some state Medicaid agencies and provider organizations have implemented super-utilizer
programs to better address the needs of this population, often by building on existing care
management programs and working in close partnerships with primary care providers. By
integrating treatment for mental illness and substance use disorders with social supports,
programs are addressing the non-medical factors that may be driving high utilization in Medicaid
populations. When effectively designed and implemented, these programs can greatly improve
the lives of their patients while dramatically reducing their hospitalization and emergency
department (ED) visit rates, and thus total medical spending.
SECTION I: KEY POLICY DECISIONS
The following set of key policy questions are presented for review by states and providers
interested in launching super-utilizer programs. The state Medicaid officials, Medicaid managed
care organizations, and providers leading super-utilizer programs interviewed by CMCS staff
identified these as questions they needed to address in order to move forward with their
programs.
This list is not meant to be comprehensive, but it provides a high-level overview that may be
useful for planning purposes. Several approaches are presented as options for addressing each
key policy question based on the experiences of the programs selected as case studies. For more
information on any of these approaches, please read the case studies in the Appendix, which
include state-level programs underway in Maine, North Carolina, and Vermont, as well as local
programs led by CareOregon, Hennepin Health, and Spectrum Health.
1. Should we pursue a super-utilizer program in our state?
Naturally, a state should first consider the fundamental question of whether a super-utilizer
program in their state is likely to be successful in improving beneficiary outcomes and reducing
unnecessary spending. The core analysis involved in this decision involves (1) identifying the
major super-utilizer subpopulations within the state; (2) identifying a provisional set of factors
driving high-utilization among these populations; (3) assessing the feasibility of eliminating
unnecessary utilization through a set of targeted interventions to address those factors; and

CMCS Informational Bulletin - Page 4
(4) estimating both the potential cost and savings associated with a program that is able to
address those drivers and reduce unnecessary utilization.
States can begin this exercise by analyzing their claims data to identify the potential superutilizer population—in particular, focusing on beneficiary subpopulations that may have higherthan-expected levels of acute care utilization given their diseases or conditions. By analyzing
claims data, states can analyze the total costs of care and common diagnoses and treatments for
super-utilizers in their state and start to quantify the number and cost of super-utilizers to the
state Medicaid program. State Medicaid staff can also talk with providers, payers, and
community organizations about the situations of the patients they have encountered to determine
what features and patterns to look for, and then confirm these with analysis.
The state can then consider whether these super-utilizer populations represent “impactable”
costs. Some people who may fall within a “super-utilizer” group by looking solely at
expenditures, simply require expensive treatments that are unavoidable, such as certain traumatic
injuries, or patients with cancer or other medical conditions that are costly to treat effectively. In
contrast, “impactable” patients typically have a constellation of chronic medical illness, and
sometimes, in addition, mental illness or substance use disorders, as well as social barriers
driving high preventable utilization of care in acute care settings. A typical “impactable” patient
may have multiple ED visits for mental illness or substance use disorders and/or multiple
preventable admissions for poorly controlled chronic conditions (such as diabetes complications
or heart failure exacerbations).
Given the nature of the “impactable” beneficiary populations, the state can then begin to identify
the types of interventions that would be necessary to address the needs of these populations.
Finally, the state can estimate the initial and recurring cost of establishing a program that is able
to deliver these interventions, and compare that to the potential savings to the state in reduced
utilization. A simple sensitivity analysis – comparing low, medium, and high estimates of both
cost and potential savings can be performed to understand the general scenarios in which the
program will be cost-saving.
Once a state decides to move forward with a super-utilizer intervention, it will need to invest
significant resources up-front to build the necessary analytic infrastructure to support an
effective, data-driven intervention. This infrastructure includes:
1. Web-Based Provider Portals with Patient Data: Allow providers and programs to sort
their patients by the number of recent hospitalizations and ED visits so they can consider
their patients with respect to their utilization patterns (primarily ED versus primarily
inpatient) and develop interventions to meet their needs.

CMCS Informational Bulletin - Page 5
2. Real-time Utilization Data: A state health information exchange (HIE) delivers realtime data to programs on a daily basis. HIEs can include utilization data such as ED
visits and inpatient admissions as well as clinical data such as discharge summaries,
prescriptions filled, and laboratory and radiology results. By aggregating utilization data
across hospitals, HIEs can create daily reports of current hospital inpatients classified as
super-utilizers. Programs can use these daily reports to identify and engage potential
clients during ED visits and hospitalizations, when they are most receptive to the
intervention. Another option is for hospitals to provide daily ED and inpatient admission
data to a centralized state database through admission/data/transfer feeds.
3. Decision Support Tools: Decision support tools can help care managers use these data to
identify and prioritize high risk individuals. Some tools identify high risk individuals
based on patterns such as frequent hospitalizations. Other tools can identify individuals
with gaps in care, such as severe asthma without a controller medicine like inhaled
corticosteroids.

2. What payers are involved?
Payers typically “own” the financial risk of the patient and are a natural place for states and
providers to look for interest and partnership when establishing a super-utilizer program. The
case studies in this Bulletin tended to involve primarily Medicaid populations only. However,
Medicare, other commercial payers, large public or private organizations that serve as health care
purchasers for employees, and even hospitals with large uncompensated care populations have
also pursued these types of programs.
Developing a super-utilizer program focused on Medicaid populations offers the advantages of
allowing states and managed care organizations to use existing Medicaid data systems and
analytic tools and to design targeted services that meet the unique needs of Medicaid superutilizers.
Partnering with other payers such as commercial insurers and Medicare may provide greater
incentives to providers to refer to and partner with the super-utilizer program because more
payers in the market are participating. States can seek opportunities to partner with similar
initiatives and demonstrations targeting “super-utilizers” in Medicare and commercial markets.
Collaborations with commercial insurers and Medicare can provide additional funding
opportunities because improvements in care that reduce utilization for program clients will
typically translate directly to savings to the payers. However, a super-utilizer program involving
multiple payers may create data challenges in assembling an all-payer claims data base and
logistical challenges in adapting program services to the different needs of different populations.
3. Who provides the services and what is their relationship to primary care providers?

CMCS Informational Bulletin - Page 6
One of the central questions to address is if the program will work in close partnership with
primary care providers to enhance their capacity to care for people who are super-utilizers and
provide alternative intensive services, or if the program will transfer these patients from primary
care to a specialized care setting. Programs partnering closely with primary care practices use
several approaches along a spectrum from highly centralized within the primary care practice to
decentralized and based in the community.
Some programs establish intensive services separate from the providers, although with close
interactions:
1. Centralized: Care managers or outreach workers employed or contracted by the state or the
Medicaid managed care organization are embedded in primary care practices. Primary care
practices are selected either because they serve a high volume of Medicaid patients or they
are high-performing patient-centered medical homes with the infrastructure to work closely
with the additional staff to address the needs of their most complex patients. (For examples,
see the Vermont or CareOregon cases included in the Appendix.)
2. Supportive Networks: Not-for-profit, community-based organizations provide care
managers to support a network of primary care practices in their region. The care managers
travel between primary care practices and build capacity within multiple practices in their
network to address the needs of their highest utilizers. (For an example, see the North
Carolina case included in the Appendix.)
3. Community-Based Care Teams: Interdisciplinary teams including nurse care managers,
social workers, and behavioral health workers based in communities visit patients in their
homes and community settings. These teams target the highest utilizers in a geographic
region but work with the primary care practices to identify referrals and coordinate care for
patients. These teams may be organized by home health agencies, community-based
organizations, or large community-based primary care practices such as federally-qualified
health centers. (For an example, see the Maine case included in the Appendix.)
Other programs offer more comprehensive services in specialized care settings known as
“ambulatory intensive care units.” These separate complex care clinics focus all their attention
and resources on a small panel of high-utilizing patients. Programs can provide short-term
interventions or take over care of the patients permanently:
1. Short-Term Intervention in Super-utilizer Clinic: Provides comprehensive medical,
mental health, addiction treatment, and social services for a limited duration (typically 6 to 9
months). After identifying and treating triggers of high utilization and successfully
decreasing utilization of unnecessary or avoidable care, this clinic sends patients back to their
primary care and specialty care providers with individualized care plans. (For an example,
see the Spectrum Health case included in the Appendix.)

CMCS Informational Bulletin - Page 7

2. Permanent Ambulatory ICU: Takes over care of patients when their primary care providers
agree that the patients have complex needs beyond the capacity of traditional primary care.
This specialized super-utilizer clinic has an interdisciplinary staff including physicians, nurse
care managers, social workers, pharmacists and behavioral health specialists with extensive
experience caring for medically and socially complex patients. The clinic provides
comprehensive and intensive services at a much lower provider to patient ratio than
traditional primary care. (For an example, see the Hennepin Health case included in the
Appendix.)
4. What is the targeting strategy?
A critical element of any super-utilizer program is how it identifies potential patients. Existing
programs employ a broad spectrum of approaches ranging from quantitative analysis of claims
data and predictive modeling to referrals from providers supplemented by in-person screening
interviews. Through its targeting strategy, a successful program will identify candidate patients
that are both likely to experience high levels of costly but preventable utilization in the future
and likely to be “impactable” – capable of being helped by the specific capabilities of the superutilizer program.
Specific targeting approaches include:
1. Targeting based on high observed-to-expected costs: States or vendors may use homegrown or vendor provided risk-adjustment algorithms or “grouper” programs to analyze
Medicaid claims data and identify expected costs for each patient in the eligible population.
Patients with actual costs significantly higher than expected costs may be targeted on the
theory that higher-than-expected costs are likely to be a marker for a failure to provide fully
adequate care, and are thus an opportunity to eliminate unnecessary and preventable
utilization through an appropriate intervention.
2. Targeting specific patterns of care: States may review historical claims data or real-time
data from providers (available through a Health Information Exchange or other arrangement)
to identify specific care patterns that indicate fragmented care, such as high utilization of
EDs and high volume of preventable admissions combined with no primary care visits or
visiting multiple primary care and specialty care providers over a relatively short time period.
3. Targeting very high levels of utilization: States may use historical or real-time data to
identify patients just based on a high volume of inpatient admissions and/or ED visits over
the course of the last six to 18 months. The number of ED visits and/or admissions used as
the selection threshold differs widely depending on the size and complexity of the eligible
population. Different thresholds can yield significantly different types of patients. Criteria
based on a high volume of ED visits alone may identify patients with more severe co-existing

CMCS Informational Bulletin - Page 8
behavioral health conditions including substance use disorders, chronic pain, addiction, and
mental illness. ix Including patients with multiple inpatient admissions may yield more
patients with severe chronic medical illnesses.
Some programs have found that targeting based on high levels of spending alone is often a
flawed approach. High levels of spending in the absence of excessively high rates of
inpatient or outpatient care is often simply a marker of legitimate and necessary medical
treatment for a high-cost condition, making it a poor targeting criterion (by itself) for superutilizer programs aiming to reduce unnecessary use of medical resources.
4. Targeting based on referrals and follow-up investigation: Programs may accept referrals
of potential patients from local providers – such as ED staff or primary care providers – or
other community resources – such as social workers. Data sharing must meet state and
federal confidentiality requirements. Once the program identifies potential patients, they
often collect additional data by delving into the electronic medical record (EMRs). Some
specialty providers in mental health and long-term care settings may not have the capacity to
conduct deep data dives because they lack EMRs. Complementary or alternative approaches
are for program staff to discuss potential participants with their primary care providers and to
conduct in-depth interviews with clients. Some of these interviews can be quite extensive
and systematic, lasting for several hours. This large up-front investment in time is seen as
appropriate given the potential cost of on-boarding and dedicating significant program
resources on a client that is ultimately not “impactable.”
5. Excluding candidate clients with medical conditions associated with high but nonpreventable costs: A complement to several of the previous targeting strategies, used by
several programs to avoid “false-positives” when identifying candidate patients, is to exclude
beneficiaries with a history of specific medical conditions known to require costly medical
treatment, such as cancer or acute trauma.
6. Targeting by presence of risk factors associated with high, preventable costs:
Conversely, programs may target patients with a history of high cost and utilization that are
also known to have psychosocial risk factors such as substance use disorders, homelessness,
and mental illness.
7. Targeting by community: Targeting underserved areas can be an important factor to
consider, since high utilization may be due to inadequate systems of care across a
community, particularly with regard to primary care and behavioral health.
5. What services are provided?

CMCS Informational Bulletin - Page 9
The selection of services should be guided by the needs of the individuals selected for the
program and access to primary care and behavioral health in the community. Effective superutilizer programs excel in matching program services to the patient’s needs.
Existing programs described in the case studies included in the Appendix offer an array of
services in several categories: care coordination, in-person medical care, in-person behavioral
health care, assistance with social needs, and health coaching. Care coordination refers to
scheduling appointments and coordinating primary and specialty care. In-person medical care
includes disease and medication management and in-person behavioral health care includes
treatment of mental illness and substance use disorders. Assistance with social needs
encompasses help obtaining housing, transportation, and food as well as financial assistance for
medication co-pays. Health coaching includes self-management support and teaching clients
how to navigate the health system.
Segmenting individuals into subpopulations (e.g., primarily ED versus primarily inpatient)
allows programs to tailor their services to the individual’s particular needs. Programs can
develop different intervention pathways based on the utilization profile and needs of their
patients. An intervention that emphasizes social services and behavioral health treatment may be
ideal for individuals with high ED visit rates but without many inpatient admissions because
individuals who are ED “super-utilizers” may have more addiction and substance use disorders
and mental illness diagnoses. In contrast, an intervention emphasizing coordination of medical
care and disease management might be best for people with low ED visit rates but a large
number of inpatient admissions because individuals who are inpatient “super-utilizers” may be
older with greater medical complexity and multiple poorly-controlled chronic medical
conditions..
Traditional care management approaches that rely primarily on claims data that provides
information on historical utilization and telephonic outreach and support have had limited
success in addressing the needs for many super-utilizer populations. x,xi Effective super-utilizer
programs use real-time data to identify potential patients, engage them while they are still at the
hospital or in the ED, and follow-up with existing clients enrolled in the program in a timely way
when they are hospitalized or visit an ED. Programs obtain real-time data either through HIEs or
admission/discharge/transfer feeds from partnering hospitals. Program staff review real-time
data on a daily basis, sending care managers to meet potential and existing clients while they are
hospitalized and responding quickly to existing emergent needs.
Telephonic case management alone has had limited success, perhaps because people may be
difficult to reach by phone and require more intensive, in-person interventions to build trust and
provide needed supports. xii,xiii Many super-utilizer programs field interdisciplinary care
management teams that create personalized care plans, engage in frequent, in-person outreach to
clients, and connect clients with behavioral health and social services. Team members may need

CMCS Informational Bulletin - Page 10
to meet with a potential client multiple times in-person in their home or community settings in
order to build trust and establish a relationship with a client.
The capacity and infrastructure of primary care and behavioral health services in a community
are key determinants of the scope of services provided by a super-utilizer program. A program
in an impoverished community with a severe shortage of primary care and behavioral health
providers may need to deliver intensive in-person medical and behavioral health care because
patients have no other options for obtaining this care. At the other end of the spectrum, a
program in a community with high-performing patient-centered medical homes and rich
behavioral health resources can focus on providing comprehensive care coordination and health
coaching.
The physical location where people will receive services is also an important element. For
example, providing a range of services within the same physical facility such as an “ambulatory
intensive care unit” reduces the need to make separate referrals and appointments, reducing the
chance that patients miss important services. Deploying community-based outreach workers or
teams who visit patients in their homes and community settings may allow a program to reach
high risk individuals who are marginally housed, lack phones, and do not have established
relationships with primary care providers. Outreach workers can use home-based models for
adults with serious mental illness such as Assertive Community Treatment. xiv
After the program identifies the core services, it will need to carefully consider the type of staff
(including training, skill set, and experience) who will be able to provide these services to
patients most effectively. Programs can include a spectrum from care managers or community
health workers only to a multi-disciplinary team that includes a combination of providers
(doctors, nurse practitioners, and/or physician assistants), nurses, pharmacists, social workers,
behavioral health specialists (psychiatrists, psychologists, mental health counselors, chemical
dependency counselors, and/or peer specialists), care managers, health coaches, and/or
community health workers. One key feature of successful programs is that they recruit staff with
many years of experience working in the field with very vulnerable and complex patients.
Another key function for any super-utilizer program is establishing feedback loops, based on
both quantitative data such as dashboards; and qualitative data, such as patient surveys to
determine whether their needs are being better met. These kinds of feedback systems are
essential to the rapid cycle improvement model that forms the core of successful super-utilizer
interventions.

6. How is the program funded?
States should consider how to pay super-utilizer programs for services provided directly to
Medicaid patients and how to fund other essential program components such as program

CMCS Informational Bulletin - Page 11
planning, management and evaluation. The way in which care team organizations are paid can
create powerful incentives, and should be considered carefully. The potential savings to the
organizations that currently bear the risk for patients should be considered when developing the
program payment structure as a way to achieve long-term sustainability. Aligned payers and
providers are a potential source of funding because programs that improve care and reduce
utilization for program clients will typically generate savings for the payers, but care must be
taken to avoid duplication of funding streams.
Existing programs that serve Medicaid beneficiaries use several different payment mechanisms:
1. Medicaid Case Management Payment: Use fixed per-member-per-month (PMPM)
Primary Care Case Management or other care coordination fee to fund care managers
supporting primary care practices. (For examples, see the North Carolina and Vermont cases
included in the Appendix.)
2. Multi-Payer Case Management Payment: The program receives Medicaid Health Home
PMPM payments for Medicaid beneficiaries, Medicare PMPM payments from the MultiPayer Advanced Primary Care Practice Demonstration and federally qualified health center
(FQHC) Advanced Primary Care Practice Demonstration for Medicare beneficiaries, and
PMPM payments from commercial insurers for privately insured individuals. The PMPM
payments fund Community Care Teams working in partnership with Medicaid Health
Homes, Advanced Primary Care Practices, and FQHCs. (For an example, see the Maine case
included in the Appendix.)
3. Per-Episode of Care Payment for Program Services: The program receives a single
payment for each episode for each insured individual from payors (including Medicaid
managed care organizations). This payment covers all program costs for the specific
duration and can be adjusted up or down based on the complexity of the individual’s
condition(s) as represented by a risk score of some sort – for example, the cumulative
number of medical, psychosocial, and behavioral conditions of the individual. (For an
example, see the Spectrum Health case included in the Appendix.)
4. Per-Member Per-Month Payment to Managed Care Organization (MCO): The state
Medicaid agency provides a risk-based capitation payment for each Medicaid client enrolled
in an MCO which is part of a larger integrated delivery system. The MCO uses that payment
to cover the costs of providing both medical and behavioral health services as well as the data
analytics and care interventions for super-utilizer programs. (For an example, see the
Hennepin Health case included in the Appendix.)
5. Shared Savings for Total Cost of Care: Similar in some respects to a fully capitated model,
the state Medicaid agency enters into a partial risk-sharing arrangement with the care team

CMCS Informational Bulletin - Page 12
organization, providing a negotiated share of the savings if program clients incur lower-thanexpected costs over a fixed time period (and perhaps penalizing the care team organization if
clients incur higher-than-expected costs). For example, Minnesota’s Integrated Care Model
will implement Medicaid shared savings to hold providers accountable for care delivered by
sharing in savings and losses for the total cost of care.
SECTION II: HOW MEDICAID CAN SUPPORT SUPER-UTILIZER PROGRAMS
Medicaid has a variety of existing authorities that can provide sustainable support to superutilizer programs. An essential step is identifying the best funding pathway to support the design
and development of the necessary statewide data and analytic infrastructure. Improving the
interface of a state’s Medicaid Management Information Systems (MMIS) (MMIS, which
primarily contains Medicaid claims data) with a statewide HIE with robust Medicaid
functionality is one method a state may use to develop an effective statewide super-utilizers
program. States can either focusing on enhancing MMIS functionality on the Medicaid side or
on building Medicaid functionality on the HIE side.
States committed to developing MMIS functionality should consider pursuing the enhanced 90
percent federal matching payment for Design, Development, and Implementation of MMIS.
These enhanced federal payments can support the design and development of real-time
admission/discharge/transfer (ADT) data feeds, data analytic tools, and MMIS decision support
systems.
States interested in enhancing Medicaid functionality on the HIE side should consider pursuing
the enhanced 90 percent federal matching payment available to cover Medicaid’s “fair share” of
design, development, and implementation costs associated with the HIE’s ability to help
providers achieve the requirements for Meaningful Use. The Health Information Technology
(HITECH) funding under the Recovery Act can also support on-boarding costs charged to
Medicaid EHR Incentive Program providers and hospitals through subsidies.
An additional option, administrative contracts, can support utilization review and data analysis to
identify the “impactable” population of individuals who are super-utilizers.
Medicaid Health Homes and Integrated Care Models can support a variety of components that
are central to successful super-utilizer programs such as interdisciplinary care teams and
comprehensive care coordination services while providing flexibility for states to develop tiered
rate methodologies. Targeted Case Management can enhance other models such as Health
Homes or traditional managed care because states can target intensive case management services
to specific complex populations.
Finally, CMS has worked to enhance data resources for states that are focused on MedicareMedicaid enrollees.
1. Enhanced Federal Match for Design, Development, and Implementation of MMIS

CMCS Informational Bulletin - Page 13
States that modify their MMIS to support real-time data analytics for super-utilizer programs can
receive an enhanced 90 percent federal matching payment under section 1903(a)(3) of the Social
Security Act (the Act) for design, development, and installation of the new MMIS subsystem or
component. Enhancements such as upgrading or augmenting MMIS or MMIS decision support
systems or adding MMIS components including a data warehouse, advanced query and report
tools, and power programmers can qualify for the enhanced 90 percent federal matching
payment. These enhancements must be under the state Medicaid agency and integral to an
approved MMIS system that has been certified by CMS. The 90 percent federal matching
payment also applies to all staff or contractors directly involved in the design and installation of
the MMIS or its subsystem.
MMIS funding can support the data infrastructure for super-utilizer programs by developing
admission/data/transfer feeds that are delivered to providers and programs in real-time or via
batch transfers every 24 hours. States could also add analytic tools to MMIS that enable
providers to better understand and characterize their Medicaid super-utilizer populations.
For continuing operations and maintenance of MMIS, states can receive a 75 percent federal
matching payment. All professional staff or contractors directly involved in operating and
maintaining the MMIS or its subsystem can qualify for the 75 percent matching payment
(including systems managers, programmers, and other IT staff) under section 1903(a)(3) of the
Act.
Medicaid staff who use the MMIS data and reports to operate and manage super-utilizer
programs can receive the 50 percent federal match for Administrative Contracts described
below. One exception is for power programmers who write the code that is used to execute the
reports in the system. Because they are considered to be directly developing, operating, and
maintaining the system, power programmers qualify for enhanced MMIS funding (90 percent
federal match during design and installation phases and 75 percent federal match during
maintenance and operations phase). If staff are both developing the reports and using them in a
program management function, their costs should be allocated according to the percent of time
spent on MMIS development work versus program management functions.
An advantage of obtaining the enhanced MMIS funding to develop the data infrastructure for
super-utilizer programs is that states can obtain 75 percent Federal Financial Participation (FFP)
for ongoing maintenance and operations (M&O). In addition, states can integrate real-time
utilization data with the Medicaid claims data in their MMIS and develop robust analytic tools
focused on the Medicaid super-utilizer population. This pathway may be optimal for superutilizer programs focused on Medicaid fee-for-service populations.
In order to be eligible for the enhanced federal match rate, a state’s MMIS must comply with the
seven standards and conditions listed in the Federal Register, Vol. 76, No. 75, dated April 19,

CMCS Informational Bulletin - Page 14
2011. States must submit an Advanced Planning Document to CMS for review and prior
approval in order to receive this funding.

2. Enhanced Federal Match for Health Information Exchanges
State Medicaid agencies can receive enhanced 90 percent FFP for their administration and
oversight of the Medicaid EHR incentive program, including reasonable administrative expenses
related to their efforts to promote the adoption of HIE, under the HITECH Act. A State
Medicaid Director’s (SMD) Letter on August 17, 2010, clarified that states can receive the
enhanced 90 percent FFP for Medicaid’s fair share of the costs to design, develop and implement
statewide Health Information Exchanges. It also describes CMS’ expectations of state Medicaid
agencies’ roles in promoting and participating in HIEs. xv
Please note that the participation of the state Medicaid agency in a state-designated or private
HIE, as well as the decision to apply for this enhanced FFP, is optional and at the discretion of
the state.
States could use the enhanced 90 percent federal match for Medicaid “fair share of costs” to
build functionality into their HIE. As outlined in a second SMD Letter on May 18, 2011, that
provides additional guidance on state expenditures related to the development and sustaining of
HIEs, “funding from Medicaid should be part of an overall financial plan that leverages multiple
funding sources to develop and maintain HIEs between hospitals, health systems, and individual
practices.” xvi
States must work with commercial payers, sister agencies, and health systems to pay their fair
share of costs to design and develop the HIE, if they, too, will benefit from the development of
the functionality.
An advantage of obtaining the HITECH funding to support the enhancement of a HIE to support
a super-utilizers program is that the 90 percent FFP may be used to subsidize the on-boarding
costs of eligible providers and eligible hospitals participating in the Medicaid EHR incentive
program on a time limited basis. An HIE is only robust if many providers are participating, and
this is especially important for identifying super-utilizers, who often access multiple care settings
across a region. This funding can provide incentives that helps an HIE reach the “tipping point”,
generating more comprehensive utilization data to identify and engage super-utilizers. In
addition, the HIE is ideal for a multi-payer super-utilizer program because it is not limited to
Medicaid and can also identify super-utilizers in the commercially insured and Medicare
populations.
It is important to note that the 90 percent enhanced federal match under HITECH funding is only
meant to support time-limited activities such as HIE design, development, and implementation
(DDI). Once the HIE moves to maintenance and operations, it will need to sustain itself without

CMCS Informational Bulletin - Page 15
this additional federal funding. A sustainability model is required by CMS before Medicaid
HITECH funds can be approved for disbursement.
States are required to submit Advanced Planning Documents and state Medicaid HIT Plans to
CMS that clearly describe vision and direction of the state in regard to HIE, along with their
funding requests, their cost allocation, measurable milestones, any MOUs to other agencies, and
documented agreements with other payers to pay their share. Additionally, any request for
proposal (RFP) or contract issued from this funding requires federal approval as well. States are
encouraged to consult with CMS before submitting these plans to obtain technical assistance
regarding the funding options and to identify whether certain components are more appropriate
to receive MMIS funding and/or HITECH funding.
3. Administrative Contracts
States could expand their existing contracts to conduct ongoing utilization review and data
analysis to support super-utilizer programs through an Administrative Contract under Section
1903(a)(7) of the Act and receive a 50 percent federal matching payment. These costs must be
“necessary for the proper and efficient administration of the state plan” in accordance with
section 1903(a)(7). These administrative costs cannot duplicate costs that are paid through any
source and must not duplicate activities that are already offered through other programs or
entities.
Only state Medicaid agencies are allowed to claim the matching payment for Administrative
Claims from CMS. Therefore, a non-profit organization that leads a community-based superutilizer program would need to partner with their state Medicaid agency in a contractual
arrangement to become a vendor of the state in order to assist with data analysis and utilization
review activities. A contract would need to clearly state the specific data collection, analytic,
and utilization review activities performed by the organization that are not duplicative of existing
efforts being conducted by the state Medicaid agency and meet the requirements for the proper
and efficient administration of the Medicaid program.
4. Medicaid Health Homes
Health Homes authorized under section 2703 of the Affordable Care Act are a promising option
to support super-utilizer programs because they support interdisciplinary care teams and a
comprehensive set of services including many of the core components of super-utilizer
programs. States receive an enhanced 90 percent federal matching payment for the first eight
quarters of operation of the Medicaid Health Home. The enhanced matching payment is tied to
the Health Home’s operation, not to individual beneficiaries. After the first eight quarters,
Health Homes receive the state’s regular federal matching payment.
Health Home payments can support care delivered by interdisciplinary teams with members
including physicians, nurse care coordinators, nutritionists, social workers, behavioral health

CMCS Informational Bulletin - Page 16
professionals, or other professionals designated by the state and approved by the Secretary.
Health Home services include comprehensive care management, care coordination and health
promotion, comprehensive transitional care from inpatient to other settings, individual and
family support, referral to community and social support services and health information
technology. xvii
Under section 1945(h)(2) of the Act, a state can select a Health Home population that has one
persistent and persistent mental health condition, two or more chronic conditions, or one chronic
condition and is at risk for a second. The chronic conditions specified in section 1945(h)(2)
include a mental health condition, a substance use disorder, asthma, diabetes, heart disease,
HIV/AIDS and BMI > 25. The Secretary has flexibility to expand the list of chronic conditions.
States may target the highest cost beneficiaries with the most severe conditions in the Health
Home population under CMS interpretation of current statute. According to the CMS letter to
state Medicaid directors on November, 16, 2010: "The State may elect in its State plan to provide
Health Home services to individuals eligible to receive Health Home services based on all the
chronic conditions listed in the statute, or provide Health Home services to individuals with
particular chronic conditions. While all individuals served must meet the minimum statutory
criteria, States may elect to target the population to individuals with higher numbers or severity
of chronic or mental health conditions.” xviii
A state could select a population for its Health Homes that includes the majority of the
individuals fitting its definition of super-utilizers after it determines which chronic and mental
health conditions are most prevalent among its most expensive beneficiaries, and which
conditions are most impactable. States have already obtained Health Home state plan
amendments (SPAs) that include target populations with high cost conditions such as
developmental disabilities and intellectual disabilities. xix Once a state obtains approval for its
Health Home SPA, the state could enroll its highest cost, highest need beneficiaries with the
most severe conditions into its Health Homes first. States are not required to actively assign all
eligible individuals who meet their criteria to Health Homes but they cannot limit Health Homes
to only the highest cost beneficiaries with the most severe conditions. The state would need to
ensure that the Health Home is available to all eligible individuals who are referred to or
interested in receiving Health Home services.
States can also structure payment methodologies that incentivize Health Homes to deliver more
intensive care management services to the most complex patients who have the greatest need. xx
The CMS letter to state Medicaid directors on November 16, 2010, states, “section 1945(c)(2)(A)
of the Act expressly permits states to structure a tiered payment methodology that accounts for
the severity of each individual’s chronic conditions and the “capabilities” of the designated
provider, the team of health care professionals operating with the designated provider, or the
health team.”

CMCS Informational Bulletin - Page 17
States have developed different approaches to make Health Home payments for eligible
beneficiaries enrolled in Medicaid managed care. Two states are currently making payments to
the managed care plans, and two states pay the providers directly for providing Health Home
services. xxi
5. Integrated Care Models
Integrated Care Models (ICMs) are care delivery and payment models that reward coordinated,
high quality care. ICMs can include patient-centered medical homes, accountable care
organizations, or other models that emphasize person-centered, continuous, coordinated, and
comprehensive care. CMCS released guidance on how states can implement ICMs in a
Medicaid fee-for-service environment, including a new state plan amendment option that allows
states to move more quickly. xxii Future guidance is forthcoming on how to implement ICMs for
Medicaid managed care populations.
ICMs provide an avenue for states to develop payment mechanisms that support intensive care
interventions and reward providers who lower costs and improve quality for their highest
utilizers. Section 1905(t) of the Act authorizes coordinating, locating and monitoring activities
that may support Integrated Care Models (ICMs). Under the Medicaid state plan, ICM activities
must be available to all eligible individuals; however, states could have a tiered reimbursement
structure that pays providers more for caring for beneficiaries with complex conditions and care
needs. According to the State Medicaid Director’s Letter released on July 10, 2011, “states may
vary payments to providers based on the level of activity/service that will occur within a quarter
and/or variations in the costs of delivering the care coordination activities.” The letter clarifies
that “a state could implement a tiered rate methodology that pays one rate for providers who
maintain a staff of care coordinators.” xxiii
A state that implements an ICM could also develop a shared savings methodology that calculates
the total cost of care associated with super-utilizers and incentivizes providers to reduce
population cost (and increase quality) specifically for the super-utilizers within the state. For a
state to employ this option under the Medicaid state plan, it must offer and reimburse
coordinating, locating and monitoring services for all individuals eligible under the state plan.
States that wish to target ICM activities to specific populations or within limited geographic
regions would need to use section 1915(b) or 1115(a) authority to waive state plan requirements.
States could use this authority to target services to individuals with high needs who have
characteristics typically associated with super-utilizers or focus on a locality with a high
prevalence of Medicaid utilization.
6. Targeted Case Management
Under Section 1915(g) of the Act, states could add an optional Targeted Case Management
(TCM) service to the state plan to support care managers that address the needs of super-

CMCS Informational Bulletin - Page 18
utilizers. Under Section 1915(g), “the State may limit the case managers available with respect
to case management services for eligible individuals with developmental disabilities or with
chronic mental illness.” TCM could be used to assist super-utilizers with mental health,
substance use disorders, and/or developmental disabilities gain access to needed medical, social,
educational, and other services. Case managers assess individuals’ needs, develop personcentered care plans, refer individuals to services, and monitor receipt of services and the need for
care plan changes.
Targeted case management services may employ a multi-disciplinary team approach to serve
super-utilizers. Case managers coordinate the team’s resources and expertise to inform a
comprehensive, medical, educational, and social assessment as well as to create and implement a
comprehensive plan of care. States may develop differential rates based on case or task
complexity to reflect the need to draw on additional resources to develop and implement
comprehensive assessments, care plans, and follow through activities.
TCM adds value to other models such as Health Homes or traditional managed care models. As
a stand-alone service, it would be difficult to achieve the efficiencies of managed care or to take
advantage of shared savings available under ICMs. TCM services are reimbursed at the
traditional state-specific FMAP rate, which is less generous than the enhanced 90 percent federal
matching payment available for the first eight quarters of operation of Medicaid Health Homes.
After the first eight quarters, Health Homes are reimbursed at the same state-specific federal
medical assistance percentage rate that states receive for TCM. One advantage of TCM is that
the authority for states to target case management activities to specific populations or within
limited geographic regions is built into the statutory provision so there is no need for the state to
obtain a section 1915(b) waiver.
7. Medicare Data Access and Assistance
For states designing initiatives focused on Medicare-Medicaid enrollees, the Medicare Medicaid
Coordination Office (MMCO) provides both access and no-fee assistance with Medicare Parts A,
B, and D data for the support of care coordination efforts. MMCO’s State Data Resource Center
(SDRC) provides state Medicaid agency staff direct access to Medicare data experts, who can
assist in requesting and using Medicare data as part of those agencies’ care coordination
activities. The State Data Resource Center (SDRC) established a SDRC
website: www.statedataresourcecenter.com. The website houses a range of information on the
Medicare data available to agencies, the no-fee process for requesting that data, frequently asked
questions about the data, and use restrictions.
Assistance from a team of Medicare data experts through SDRC is currently available. States
may visit the SDRC Website at www.statedataresourcecenter.com for assistance with:
•

Understanding Medicare data and its applicability to an agency’s proposed intended use
for care coordination;

CMCS Informational Bulletin - Page 19
•
•
•
•

Obtaining Medicare data from CMS, including gaining an approved Data Use Agreement
or addenda;
Linking databases and creating analytic databases;
Addressing anomalies within CMS data—including assisting agencies who may or may
not be familiar with the data available at CMS and its use; and
Using available data, based on an agency’s priorities for care coordination.

States may also find the following specialized data useful:
• Medicare-Medicaid Linked Enrollee Analytic Data Source (MMLEADS) is a suite of
2006-2009 linked data files for Medicare-Medicaid eligibility, enrollment, utilization, and
expenditure data. This data source includes health care information for all dually eligible
Medicare-Medicaid enrollees, and, for comparison purposes, all Medicare-only
beneficiaries and Medicaid-only beneficiaries with disabilities. This is available by
request through the SDRC.
•

Chronic Condition Data Warehouse (CCW) clinical condition indicators, or “flags”, have
been developed from the claims data for 27 chronic conditions that were deemed to be
relevant to the study of Medicare-only beneficiaries. The CCW is CMS’s database to
facilitate research on chronic illness in the Medicare population and ultimately improve
the quality of care and reduce program spending. With the assistance of subject matter
experts, MMCO developed and made available additional CCW flags for 8 mental health
conditions, tobacco use, and 14 conditions related to intellectual, developmental, and
physical disability. More information on these flags is available at: www.ccwdata.org.

ACKNOWLEDGMENTS:
We want to thank the experts representing each of our case studies for spending significant time
with us, and for reviewing the appendix. We also want to thank the Medicaid offices for each of
the relevant states for our case studies for providing feedback on the appendix, (North Carolina
was unable to provide feedback for the case study described in their state). Finally, we wish to
acknowledge the significant work of Andy Hackbarth, a consultant to CMS when the interviews
were being conducted, and Kate Neuhausen, a medical fellow with CMS at the same time, who
played key roles in facilitating these discussions and in drafting this document.

CMCS Informational Bulletin - Page 20

CMCS Informational Bulletin Appendix: Super-Utilizer Program Case Studies
CareOregon Community Care Program
CareOregon is a non-profit health services organization (and former Medicaid managed care
organization) that serves low income Medicaid recipients across the state of Oregon by
providing health plan services, education, and community support to its partners and their
members.. Approximately fifty percent of the Medicaid residents served by CareOregon receive
primary care in safety-net primary care practices, including 12 Federally Qualified Health
Centers (FQHCs). CareOregon’s160,000 members include pregnant women, children, aged and
disabled individuals, and dual eligibles. A high prevalence of mental illness and addiction
characterizes CareOregon’s adult Medicaid population with 21 percent of adults diagnosed with
at least one chronic medical condition and a substance abuse disorder or complex mental illness
(including schizophrenia, schizoaffective disorder, or bipolar depression).
CareOregon is one of eleven partner members of Health Share of Oregon, a Coordinated Care
Organization (CCO) that receives a global budget from the state of Oregon to provide integrated
physical, mental, and dental care to a population of 160,000 Medicaid beneficiaries across the
three county region around Portland, Oregon. Oregon's new Medicaid CCOs were legislatively
created to bring together all parts of the health care delivery system, from providers and health
systems to community service agencies, public health and consumers to "transform" health care
through new care delivery models and payment incentives with the goal of achieving lower costs
and improving outcomes. Oregon's unique form of mandated "accountable care" has drawn a
great deal of attention as a potential model for national health care reform.
In 2011, CareOregon developed the Community Care Program, a model that embeds experienced
community outreach workers into high-performing primary care practices and clinically-relevant
specialty practices to enhance their ability to provide individualized “high touch” support to
their super-utilizers. These “engagement specialists” develop meaningful partnerships with
high-cost patients by working with them in the shelters, homes, or foster care settings where they
live and visiting them in the Emergency Department (ED) and hospital.
The program was initially piloted by CareOregon in partnership with two FQHCs that are highperforming Medicaid Health Homes with significant volumes of super-utilizers using funding
from CareOregon’s administrative costs. A Healthcare Innovation Challenge Award from the
Center for Medicare and Medicaid Innovation provided funding for Health Share of Oregon to
expand the program to employ 14 CareOregon community outreach workers who are currently
working with 12 primary care practices and 2 specialty practices. The CMMI Healthcare
Innovation Challenge Award is also allowing Health Share to build on CareOregon’s experience
to pilot the use of community outreach workers and other non-traditional health care workers in a
variety of non-primary care settings including a regional Emergency Medical Response System

CMCS Informational Bulletin - Page 21
and a large community ED. HealthShare intends to scale up to approximately 40 outreach
workers by 2015.
Clients are invited to join the program if they have at least one non-obstetric hospital admission
and/or six or more ED visits in the past year and are already receiving care from a primary care
or specialty care practice in Health Share’s network. Potential clients are identified using realtime hospital census and ED census data combined with provider knowledge and input.
Providers can refer patients who they believe are on a steady trajectory of declining health, will
likely end up in the ED or hospital without more intensive assistance, and have modifiable risk
factors. CareOregon has found that clients are most likely to have persistent high costs if they
have any of the following risk factors: admissions related to chronic conditions and comorbidities, acuity and utilization patterns increasing over time, mental illness or substance
abuse disorders, social barriers, a history of trauma, or cognitive impairments.
Outreach workers visit potential clients in their homes or communities to initiate a relationship,
identify fit for the program, and invite clients to join the program. The program is voluntary and
clients can decline to participate. Outreach workers often accompany clients to appointments
with specialists or mental health providers, and assist in coordinating these visits with the Health
Home team. Although the Health Home is the hub of the outreach workers’ daily operations,
CareOregon and Health Share provide a “community of practice” environment by linking the
outreach workers through: 1) weekly multidisciplinary huddles to discuss challenging cases with
peer colleagues and clinical consultants (nurse, psychiatrist, pharmacist), 2) standardized tools,
workflows, and documentation guidelines, 3) competency-based trainings, and 4) centralized
supervision and performance monitoring. Clients are typically engaged with their outreach
worker for six to nine months, although a small number of clients remain in the program for
longer periods of time, particularly if they are nearing the end of their life.
CareOregon identified the following root causes of high utilization by interviewing clients:
childhood and life trauma that often translates into distrust of health care providers, negative
prior experiences with the health care system, co-existing substance use disorders, mental illness,
mild cognitive deficits, lack of timely access to psychiatric assessment and mental health respite
services, extensive care coordination needs, and inability to afford or access services critical to
optimal health and self-management (i.e. transportation, stable housing, healthy food,
medications, place to exercise, etc.) Outreach workers use a trauma recovery model to address
these root causes, providing trauma-informed care while addressing the social determinants that
often drive high utilization.
The program hires outreach workers based on behavioral interviewing; the only requirements are
a college degree and two years of experience with outreach to vulnerable populations.
Increasingly, they are hiring outreach workers with experience working in behavioral health or
social services. Due to the complexity of the super-utilizer population, which is characterized by
complex medical co-morbidities exacerbated by poverty, unstable housing, cognitive

CMCS Informational Bulletin - Page 22
impairment, substance abuse, and/or mental illness, the case load for each outreach worker is
approximately 30 clients, with only 20 in active status.
Outreach workers collaborate closely with other health home team members (clinical
pharmacists, mental health providers, psychiatrists, chemical dependency counselors, and peer
wellness specialists) to develop and implement a highly individualized care plan for each client.
Outreach workers might provide any of the following services based on their client’s needs:
motivational interviewing, client advocacy, role modeling of self-advocacy and relational skills,
assistance with complex problem solving related to living in poverty with multiple health issues,
and/or assistance navigating the health care system including arranging transportation support,
care coordination, health literacy education, self-management skill development, and coaching
including medication adherence support
CareOregon receives real-time encounter data feeds with ED visits and hospital admissions that
are transmitted daily from most of the hospital systems in their region. These are used for case
finding, but are triaged first by a clinically-trained triage coordinator to prioritize patients with
potentially avoidable admissions and consistent patterns of utilization. Historical claims data
also are used for program planning to examine the proportion of high utilizing members that are
assigned and receiving care from particular primary care clinics to help identify which clinics
may be most suitable for the program, and what the staffing needs are for these clinics.
CareOregon also has developed a web-based registry and tracking system which is used by
outreach workers for five primary purposes:
1. Create and maintain lists of patients in the program, for purposes of tracking client
status.
2. Document client encounters, which allows collection of productivity and
programmatic data (including time spent in transit, time spent on each task, etc.)
3. Provides a 12 month claims-based profile for each client (including primary care
services, ED visits, hospital admissions, and pharmacy fills.)
4. Alerts of other community-based programs clients may be enrolled in to assist in
coordination and non-duplication across programs, to the degree the data systems are
integrated (programs funded by the CMMI award are already integrated.)
5. Alerts via secure e-mail when their clients visit the ED or are admitted to the hospital.
CareOregon is in the process of creating dashboards to allow for continuous feedback, based in
part on quarterly reports required by CMS as part of the Medicaid section 1115 demonstration
waiver program in Oregon. These reports contain information on utilization, engagement,
caseload capacity, turnover, as well as performance on quality metrics. CareOregon is also
examining the role for case-based learning and qualitative data for purposes of learning,
improving and evolving the program.

CMCS Informational Bulletin - Page 23
In July 2013, CareOregon plans to complete an evaluation of the program’s effect on health care
cost and utilization for its members who have engaged in the program. They intend to use a
smaller comparison group of eligible clients who have declined participation in the program.
Individual client and small population utilization trends have been promising but until recently,
the program was not at an appropriate scale to conduct a robust evaluation.
For more information about the CareOregon Community Care Program, please contact Rebecca
Ramsay at ramsayr@careoregon.org.
Community Care of North Carolina Priority Patients Program and Transitional Care
Program 1
Community Care of North Carolina (CCNC) is a statewide program established in 1998 by the
North Carolina Department of Health and Human Services to provide population health
management for Medicaid beneficiaries; to support and engage primary care providers and
reduce preventable ED utilization; and to help coordinate a comprehensive approach to care
through Medical Homes led by primary care providers.
The state uses a fee-for-service model to reimburse providers for care provided to Medicaid
beneficiaries, so reductions in unnecessary utilization among this population translate directly to
savings to the state Medicaid budget. The CCNC program is multi-faceted, with a number of
program components that target and support high-utilizer subpopulations.
The program comprises 14 geographically distributed “community networks” responsible for
working closely with beneficiaries and local providers. In addition to administrative and
operational staff, CCNC networks employ a number of care managers (usually nurses or social
workers), a pharmacist, a psychiatrist and a behavioral social worker. The program also
maintains a central office, which hosts a program office, call center and informatics center
responsible for producing the majority of the analytics needed to support day-to-day network
activities. The program provides a fixed per-member-per-month (PMPM) fee of between $2.50
and $5 to primary care providers to serve as Medical Homes, with requirements that they offer
24-hours-a-day/7-days-a-week availability and coordinate with community network staff.
Primary care providers participating in CCNC deliver about 90 percent of North Carolina’s
Medicaid primary care.
The CCNC “Informatics Center” is an electronic data exchange infrastructure maintained in
connection with health care quality initiatives for the state of North Carolina and the CCNC
1

The North Carolina Department of Health and Human Services was unable to provide feedback
on this case at this time. They noted that the state legislature, in the upcoming state budget, has
proposed further analyses of the cost-effectiveness and outcomes for CCNC, but nothing has
been finalized to date.

CMCS Informational Bulletin - Page 24
provider community. Currently, the Informatics Center receives statewide Medicaid claims data
updated weekly. Additional data sources include: real-time hospital admission/discharge/transfer
data from 57 North Carolina hospitals, laboratory results from three large lab services providers,
state immunization registry and birth certificate data, and additional clinical data abstracted from
the primary care medical record or documented by care managers in the course of patient care.
Information is accessed by the Community Care networks to identify patients in need of care
coordination; to facilitate disease management, population management, and pharmacy
management initiatives; to enable communication of key health information across settings of
care; to monitor cost and utilization outcomes; and to monitor quality of care and provide
performance feedback at the patient, practice, county and network level.
Of North Carolina’s approximately 150 hospitals, 56 provide CCNC with twice-a-day ADT
(admission/discharge/transfer) feeds detailing clinical encounters with program participants,
while many others provide access to hospital information systems. Many participating hospitals
also host embedded CCNC care managers.
While not formally affiliated with the CCNC program, mental health agencies, faith-based
organizations, Area Agencies on Aging, disability centers, and other community or regional
organizations are often engaged by network staff to provide additional local support to clients as
necessary.
The CCNC program serves 1.3 million of North Carolina’s approximately 1.8 million Medicaid
beneficiaries. Roughly 80 percent of the CCNC population is comprised of children with
relatively few medical needs, while the adult population includes many individuals with complex
clinical and behavioral health needs, including approximately 300,000 aged, blind or disabled
(ABD) beneficiaries. Forty-one percent of ABD beneficiaries have at least one type of mental
illness, developmental disability, or substance use disorder.
While CCNC offers a number of services that contribute to reductions in unnecessary utilization
for all participants, one CCNC component in particular – the CCNC Priority Patients program,
initiated in 2011 – focuses exclusively on “super-utilizers” within the broader CCNC population.
Approximately five percent of the overall CCNC population receives services through the
Priority Patients program at any given time. Candidates for the Priority Patients program are
identified in several ways:
1. CCNC analyzes claims data to estimate expected spending for each beneficiary given his
or her individual clinical history. Targeted beneficiaries are those with the largest
difference between actual and expected spending for potentially preventable inpatient
admissions or ED visits.
2. If beneficiaries do not have sufficient historical claims data to produce an expected
spending estimate – for example, dual eligibles for whom only partial claims data is
available to CCNC – the program targets beneficiaries with one or more hospital
admissions in the last six months, two or more ED visits in the last six months, and

CMCS Informational Bulletin - Page 25
evidence of at least one of the following conditions: congestive heart failure, diabetes,
ischemic vascular disease, asthma, or chronic obstructive pulmonary disease.
3. Direct referrals of patients from local providers.
4. Patients with unmet chronic pain needs are identified based on a clinical history of more
than 12 narcotic prescriptions filled and more than 10 pain-related ED visits in the last 12
months.
CCNC utilizes 3M™ Health Information System’s Clinical Risk Groups (CRGs) to risk-adjust
performance measures and identify high-opportunity patients. CRGs are the basis of a
hierarchical clinical model that uses standard claims data – including inpatient, outpatient,
physician and pharmacy data – to assign each patient to a single, mutually exclusive risk
category. CCNC uses CRGs to identify priority patients with more historical hospital costs than
would be expected given their clinical burden. The Priority Patient List (PPL) methodology
sorts all of the non-dual Medicaid enrollees into one of more than 1,000 mutually exclusive
clinical risk groups, and establishes “weights” for each CRG which reflect the average cost of
care for patients in that CRG. Next, the algorithm flags patients whose hospital spending is at
least $1,000 above expected for their individual CRG and who also meet an outlier threshold of
3.5 standard deviations above the median. Care managers then review the clinical histories of
those flagged on the PPL list and develop an individualized approach to reach out to the patient
and intervene to prevent even more potentially preventable hospital costs.
Clients who qualify for the Priority Patients program receive a comprehensive needs assessment,
resulting in an individualized care plan that is shared and agreed to by the client and his or her
family, the care manager, and the client’s primary care physician. Care managers typically
support 50 to 75 clients at any given time, and frequently check in with clients in their panel –
often at the client’s home – to ensure that the care plan is being followed and the beneficiary is
doing well.
Care managers are familiar with local community organizations and state agencies that can help
meet their clients’ needs, and facilitate these connections when appropriate. They also
communicate with their clients’ primary care physicians to share relevant information – for
example, that a client is having difficulty adhering to a care plan or has been hospitalized, or any
new social or environmental concerns that have arisen. Care managers also work with clients to
prepare them for provider encounters by encouraging them to ask questions when instructions
are not clear (and to bring a list of questions to the visit), to gather their medications in advance
of the visit, and to bring a personal health record to the visit.. CCNC care managers sometimes
accompany patients to physician visits when such assistance is requested.
When comparing trends in total cost of care among patients on the PPL list who received the
intervention versus a historical cohort who would have been flagged had the initiative been
occurring at the time, CCNC sees an approximately 6 percent reduction in total cost of care (and

CMCS Informational Bulletin - Page 26
nearly 10 percent among patients with the highest above-expected spending) relative to the
expected spending that would have happened if no intervention had occurred.
A separate CCNC component – the CCNC Transitional Care program – focuses on patients at
the time of discharge and aims to prevent readmissions by providing additional support
following an inpatient hospitalization. Clients are identified as “Transitional Care Priority” if
they fall into disease and severity clusters that have been found to benefit from transitional care.
CCNC uses the CRGs described above to help flag beneficiaries who will benefit from
transitional care management services. By identifying patients in real-time who are currently in
the hospital, CCNC works with them to make a successful transition to their homes.
CCNC care managers in the Transitional Care program are embedded in large hospitals and
routinely round at smaller ones, to visit patients at the bedside, interact with the hospital team,
and coordinate discharge planning. Local care managers conduct post-discharge home visits to
perform medication reconciliation (with a full review of the client’s medications by a network
pharmacist when necessary), educate the patient and family on “red flags” that could signal
complications and appropriate actions to take, and complete subsequent follow-up activities to
ensure that the client is following discharge instructions and seeing their primary care provider
soon after hospital discharge. Key elements of transitional care include: medication
management, patient/caregiver education, improved self-management, and ensuring appropriate
follow-up care. Care managers facilitate a team approach and “warm hand-offs” between
providers, reconnecting patients with primary care medical homes and community resources.
Patients in CCNC’s CRG-identified risk groups receiving transitional care experience a 20
percent reduction in readmission rates. This effect is still evident a year after discharge, with
reduced likelihood of a second and third readmission during the following year. Data indicate
that providing transitional care to only six high-risk individuals will prevent one hospitalization
in the coming year, with the “number needed to treat” as low as three for the highest risk cohorts.
CCNC is funded by the state Medicaid agency. A December 2011 report, conducted by
Milliman, Inc. for the North Carolina Department of Health and Human Services, estimated
fiscal year 2010 net savings (after accounting for program services) of $25.40 per member per
month, representing a total annual net savings of $382,000,000 to the state Medicaid program.
While the report did not estimate the isolated savings associated with the Priority Patients
program, it found that the net savings within the high-complexity ABD beneficiary population
was $42.13 per member per month during the same period; this represents a net 3.3 percent
savings in total spending for that population. The Milliman Report estimated total (federal plus
state) savings for FY2007 through FY2010 to be nearly $1 billion.
A June 2012 report by Treo Solutions found that in 2010, ABD beneficiaries participating in the
CCNC program experienced a 34 percent lower rate of hospitalizations and a 15 percent lower

CMCS Informational Bulletin - Page 27
rate of ED visits compared to non-participating ABD beneficiaries, after accounting for
differences in risk between the groups.
For more information about the CCNC Priority Patients Program, please contact Dr. Thomas
Wroth at twroth@n3cn.org and Jennifer Cockerham at jcockerham@n3cn.org.
Hennepin Health and Hennepin County Medical Center Coordinated Care Clinic
Minnesota expanded Medicaid to low-income childless adults under a state plan amendment in
2010, receiving federal Medicaid matching funds to cover adults ages 21 to 64 years old with
incomes up to 75 percent of the federal poverty level. Hennepin Health is a Medicaid
accountable care organization pilot program that delivers integrated medical, behavioral, and
social services to members of this Medicaid expansion population. Its partners include Hennepin
County Medical Center, NorthPoint Health and Wellness Center (a county-owned FQHC),
Metropolitan Health Plan, and the Human Services and Public Health Department. The partners
have a risk-sharing agreement and share in any cost savings. This payment model aligns
incentives among the provider partners to improve population health, and provides the financial
rationale to decrease expensive preventable inpatient and ED services by funding care
coordination services.
Metropolitan Health Plan, a Hennepin Health partner, has a Medicaid managed care contract
with the state of Minnesota, receiving a per-member per-month (PMPM) payment for each
newly eligible Medicaid beneficiary who enrolls with the plan. This PMPM payment covers
medical, pharmacy, behavioral health, and dental services traditionally included in the state’s
managed care plans. Metropolitan Health Plan uses the PMPM to pay for Hennepin Health’s
data analytics and care interventions targeting super-utilizers. Hennepin Health currently has
6,120 members. Its population is very medically and socially complex: 45 percent of patients
have substance abuse disorders, 42 percent have mental health needs, 30 percent require chronic
pain management, 32 percent are in unstable housing, and 30 percent have at least one chronic
disease.
Hennepin Health uses one county-wide data system that integrates all the information from the
Metropolitan Health Plan and providers including Hennepin County Medical Center and
NorthPoint Health and Wellness Center. This integrated data system is critical because it allows
providers and care coordinators to see patients’ utilization patterns across providers and to
develop care interventions based on system-wide data. In addition, Hennepin Health created
radar reports, which are dashboards by provider type that report critical measures based on the
provider’s specialty. For example, nurses see critical lab values on their radar reports for clients
while community health workers see missed appointments, pending appointments, and benefit
end dates. Pharmacists have real-time access not only to prescribed medications but also to filled
medications, other prescribers, and timeliness of fills. The Metropolitan Health Plan provides
real-time analytic support, which is critical for focusing services.

CMCS Informational Bulletin - Page 28

The most expensive 5 percent of Hennepin Health’s patients are responsible for 64 percent of
their costs. Their goal is to decrease inpatient and acute care by at least 10 percent for this
highest cost population, in order to fund increased primary care and preventive care while
achieving savings. To achieve this goal, they employ a utilization tiering approach. Tier 3
patients meet any of the following criteria: 1) Three or more inpatient admissions in the past
year; 2) Two or more psychiatric admissions in the past year; or 3) Five or more visits in a six
month time period (including multiple ED visits and medical detox stays). Tier 2 patients have
one or two inpatient admissions in the past year, any chronic disease (including diabetes,
hypertension, chronic pain, etc.), and are taking at least four medications. Tier 1 patients do not
have any admissions or ED visits but have social needs such as unstable housing.
All Tier 2 and 3 patients are assigned care coordinators who are alerted when they are admitted
to a hospital, visit the ED, or enter local homeless shelters or addiction treatment facilities. Tier
2 and moderate risk Tier 3 patients remain in their current primary care practices but receive
intensive support from care coordinators who are typically nurses or social workers. The care
coordinators are embedded in primary care practices and work with an interdisciplinary team
comprised of social service navigators who reach out to patients in jails and shelters, housing
navigators, a vocational navigator, and health nurses and community health workers who visit
patients in their homes and community settings. Care coordinators work with patients to develop
action plans and involve other team members based on their patients’ specific needs.
Hennepin Health has partnered with the Hennepin County Medical Center (HCMC) Coordinated
Care Clinic, a separate but aligned ambulatory ICU, to provide comprehensive care to 47 high
risk Tier 3 Hennepin Health patients with greater than three admissions per year at any hospital.
The clinic cares for a greater population than just Hennepin Health members, also targeting any
patient with at least three hospitalizations at HCMC in the prior year. Exceptions are sometimes
allowed, usually at the request of another provider or to further minimize risk. For example,
patients with two hospitalizations and multiple ED visits may be referred to the clinic. As a
result, the clinic currently cares for 210 total patients and plans to expand to 300 patients in
2013. The clinic’s current patient population is 22 percent Hennepin Health, 50 percent other
Medicaid, 26 percent Medicare (primarily dual eligibles), and 2 percent other payers.
Serving as a patient-centered medical home oriented toward meeting all the needs of its complex
patients, the clinic provides comprehensive multidisciplinary care and care management. The
clinic has identified eight factors that lead to the need for complex care coordination: chronic
pain, impaired cognition, active chemical dependency, medical non-adherence, disruptive mental
health problems, unstable housing, medical complexity, and lack of community or family
support. By providing integrated primary care, behavioral health services including chemical
dependency treatment and mental health counseling, medication treatment management, care
management, and assistance addressing social needs, the clinic strives to address these factors.

CMCS Informational Bulletin - Page 29
The clinic’s nurse care coordinator typically visits potential patients during inpatient admissions
to invite them to join the clinic and schedules their first visit within 72 hours of discharge if they
accept. New patients are assessed by a medical provider, the nurse care coordinator, clinic social
worker, pharmacist and a psychologist and chemical dependency worker as needed. The clinic
has a daily staff “huddle” to review the work of the day and two one-hour team meetings every
week to discuss challenging patients and all hospitalized clinic patients. To create a welcoming
environment so that patients will prefer to come to the clinic instead of seeking care at the ED,
the clinic accommodates all walk-in patients in addition to seeing patients by appointment. Care
coordinators are at the center of care, assessing with the patient their needs and strengths,
determining goals and actions to achieve those goals, and connecting them – often in a person to
person hand-off – with appropriate resources.
Hennepin Health observed a 2 to 5 percent decrease in readmissions and a 35 percent decrease in
ED visits over the first 10 months of the pilot for the average of 5,800 patients enrolled per
month. The patients in Tier 3 experienced a 50 percent reduction in hospitalizations over this
period.
The HCMC Coordinated Care Clinic observed a 38 percent decrease in ED visits and a 25
percent reduction in inpatient admissions compared to baseline utilization in their population of
232 patients during the first 30 months of clinic operation. Over the first year, total charges for
all medical care for these patients dropped by 23 percent, representing an average savings of
$24,170 per patient.
For more information about Hennepin Health, please contact Jennifer DeCubellis
at Jennifer.DeCubellis@co.hennepin.mn.us. For more information about the HCMC
Coordinated Care Clinic, please contact Dr. Paul Johnson at Paul.Johnson@hcmed.org.
Maine Community Care Teams
Maine’s Patient-Centered Medical Home (PCMH) Pilot and Community Care Teams (CCT)
initiative provide multidisciplinary care management support to some of the state’s highest-need
residents. The CCT program, initiated in 2012, builds on the earlier CMS Multi-Payer Advanced
Primary Care Practice (MAPCP) demonstration project, with 10 CCTs currently active and
supporting the most complex and highest-need patient populations of the 75 primary care
practices participating in the Maine PCMH Pilot and MAPCP initiative (representing just over
25 percent of the state’s population). Within these practice populations, patients of all payer
types are eligible to receive additional care management support from the CCT, including
Medicaid, Medicare, dual-eligibles, the commercially insured, state employees, and the
uninsured.
Maine has several statewide data systems that help support providers and CCTs. Primary care
practices and CCTs in the multi-payer PCMH Pilot and MAPCP demonstration rely heavily on
the MAPCP/RTI web portal that provides them with timely access to Medicare data. This data

CMCS Informational Bulletin - Page 30
allows practices and CCTs to identify and sort their patients by the number of hospitalizations,
ED visits, and Hierarchical Condition Category (HCC) scores, providing them with a tool to
identify high-utilizing and/or high-risk patients.
Maine’s Medicaid program has developed a similar web-based portal for its Medicaid Health
Homes initiative, and is working to develop this same capacity of providing practices and CCTs
with a list of their patients that includes the number of hospitalizations, ED visits, and costs.
Most of the primary care practices have access to HealthInfoNet (HIN), Maine’s statewide
Health Information Exchange (HIE), which provides them with access to real-time patient
information across settings of care. With funding from a State Innovation Model (SIM) grant
awarded by the Center for Medicare and Medicaid Innovation, HIN is also refining its ability to
provide primary care practices and CCTs with real-time notification of events such as ED visits
and hospital admissions and discharges. In addition, Maine’s PCMH practices are required to
have fully implemented EMRs, which can help with case management and care coordination for
their highest risk patients.
CCTs are fielded by independent organizations of various types, including home health agencies,
large hospital systems, FQHCs, community mental health organizations and partnerships of
primary care practices. Each CCT helps support multiple PCMH Pilot practices. They are
geographically distributed by region to serve pilot practices across the state, with each CCT
serving client populations of at least 10,000 (in primarily rural regions) and up to 50,000 or more
patients (in more urban areas). Maine’s complex patients tend to move fluidly between different
primary care practices and emergency departments within a region, but are far less likely to
move out of a region altogether. The affiliation of CCTs to particular regions is meant to match
this geographic “loyalty” and improve the chances that clients will experience some consistency
in the CCT personnel they interact with even when shifting from one provider to another.
The targeting criteria used by teams to identify candidate clients is standardized across the state.
It includes criteria such as patients with three or more ED visits in the last six months; five or
more ED visits in the last year; three or more inpatient admissions in the last six months; five or
more inpatient admissions in the last year; or a referral made by the candidate’s provider or
health plan identifying the client as high-risk or high-cost. While the state maintains a
centralized all-claims database, data from that database is de-identified by law. For the present
time, individual CCTs are required to identify candidate clients within their regional catchment
areas using their own means – often through developing strong connections with regional
hospitals and other provider organizations.
Maine’s Medicaid program has also incorporated the CCT structure into its Medicaid Health
Homes initiative (as defined by Section 2703 of the Affordable Care Act). Maine has defined its
Medicaid Health Home model to include both a PCMH primary care practice and a partnering
CCT that provide the necessary services to high-risk beneficiaries. Maine’s Medicaid program is
rolling out its Health Homes initiative in two stages.

CMCS Informational Bulletin - Page 31
“Stage A” targets Medicaid beneficiaries with chronic medical disease, with health care needs
managed primarily by the PCMH primary care practice and additional support provided by the
CCT for the most complex and highest-need patients. Medicaid beneficiaries are eligible for
MaineCare Health Homes under “Stage A” if they have two or more of the following chronic
conditions or one condition and are at risk for a second: chronic obstructive pulmonary disease,
hypertension, hyperlipidemia, tobacco use, developmental disabilities and autism spectrum
disorders, acquired brain injury, cardiac & circulatory congenital abnormalities, and seizure
disorders..
“Stage B” will target Medicaid beneficiaries with Serious Mental Illness, with the expectation
that care will be managed primarily by a behaviorally-oriented CCT, with support from a
partnering primary care practice. The Medicaid Health Home program per-member-per-month
(PMPM) payments will be allocated accordingly, with the larger share going to the lead
organization.
The composition of each CCT varies depending on the needs of the region it serves, and teams
are given substantial freedom to bring on necessary staff based on their client population. Each
CCT is expected to include a core team of nurse care managers, social workers, and behavioral
health workers. Similarly, while the exact services and supports provided to clients varies
between teams, most of the CCTs provide some form of the following: individualized
assessments to determine a care plan; intensive case management that addresses both medical
and behavioral health needs; providing in-home visits; health coaching in appropriate areas; and
connecting clients with appropriate community resources to help meet food, financial, and
heating, transportation, and education needs.
As a multi-payer initiative, the program is funded by a number of sources. In general, the
respective payer provides the CCT with a PMPM payment to cover clients from their own
beneficiary populations. Maine has elected to split its $10 PMPM payment for Medicare
beneficiaries from the CMS MAPCP program to provide a $2.95 PMPM to CCTs, and the
remaining $6.95 PMPM to the PCMH Pilot practice. Through its participation in the Medicaid
Health Homes initiative, Maine’s Medicaid program provides approximately $12 PMPM to
PCMH primary care practices and approximately $130 PMPM to CCTs for Medicaid
beneficiaries with chronic illness eligible for the “Stage A" Health Homes initiative. The CCTs
receive the $130 PMPM for patients who are “attested” to in the MaineCare Portal, meaning that
they are actual CCT patients receiving a “minimum billable service.”
Although aggregate outcomes data are not yet available from the payers, CCT tracking across the
state is demonstrating reductions in both ED utilization and hospital admissions for individual
patients. Patients are reporting high levels of satisfaction with the program and provider referrals
for CCT services are increasing. Maine Quality Counts is also collecting de-identified patient
stories quarterly and hopes to create a library that will be available to CCTs and statewide
leaders to showcase the impact of CCTs on high-need individuals.

CMCS Informational Bulletin - Page 32
For more information about the Maine Community Care Teams, please contact Dr. Lisa
Letourneau at lletourneau@mainequalitycounts.org, Helena Peterson
at hpeterson@mainequalitycounts.org, and Kitty Purington at Kitty.Purington@maine.gov.
Spectrum Health Center for Integrative Medicine
Spectrum Health is a non-profit integrated delivery system in West Michigan that is comprised
of 9 hospitals, 130 ambulatory and service sites, 2 physician groups totaling 751 providers, and
Priority Health, a health plan with 600,000 members. The Spectrum Health Center for
Integrative Medicine (CIM) is an ambulatory ICU that provides comprehensive, interdisciplinary
services to “super-utilizers” of Emergency Department (ED) care. Currently serving 450 new
patients per year, the center’s patient population is comprised of 36 percent Medicaid managed
care, 26 percent Medicare, 12 percent uninsured, and 26 percent commercially insured (including
dual eligible patients). CIM partners with Network180, a behavioral health services agency, that
provides behavioral and addiction assessments and treatment plans to clients.
CIM targets patients with at least ten ED visits or three or more inpatient admissions to Spectrum
Health in the past year with behavioral health conditions and social issues. Patients with 10 to 19
ED visits are considered borderline, and are screened using a chart review to identify patients
who will benefit, who are then invited to receive care at the CIM. Patients who are not socially
or behaviorally complex, do not have two or more years of high ED use, and whose high
utilization seems driven more by the medical complexity of their case than by social issues or
behavioral health conditions receive phone-based care coordination and pain management
support. These patients will not be fully enrolled in the program unless the patient does not have
a primary care physician (PCP) or the PCP refers the patient for the clinic’s care coordination
and a second opinion. Patients with greater than 20 ED visits are viewed as the “ideal” clients,
and are automatically contacted to enroll in the clinic.
Using a risk reduction model of care, CIM accurately diagnoses both medical and behavioral
health conditions, develops individualized care plans, provides integrated physical and
behavioral health stabilization treatment, and transitions patients into effective primary care
homes. Clients receive an initial comprehensive biopsychosocial evaluation that includes 1) full
history and physical by a physician trained to care for “super-utilizers;” 2) mental health
evaluation; 3) comprehensive addiction screening and planning; and 4) comprehensive social
work management and intervention. Based on this assessment, CIM physicians, case managers,
and social workers develop a personalized care plan for each client. CIM takes over care from
the PCP and specialists, providing all medical and behavioral health care on-site, writing all
prescriptions, and ordering all tests. A unique feature of the CIM is its high accessibility: it
offers non-traditional and walk-in appointment times, 24/7 on-call access to providers, and a
policy against terminating patients regardless of missed appointments and behavioral challenges.

CMCS Informational Bulletin - Page 33
The interdisciplinary care team at CIM is led by an emergency medicine physician certified in
addiction medicine with extensive training in pain management. The team includes a physician
assistant with experience managing chronic medical diseases and a nurse case manager with
experience in motivational enhancement therapy, motivational interviewing, and de-escalation.
It also includes a licensed Masters level social worker with over ten years of experience who is
trained in cognitive behavioral therapy, substance use disorders, and behavioral modification.
When clients exit the program after six to nine months, their receiving primary care provider is
briefed on the client’s circumstances by the CIM team and given an in-depth Care Manual,
which covers all identified medical conditions, social barriers to care, substance use disorders
and psychological conditions that require ongoing treatment. CIM staff will maintain contact
with patients and continue to provide support to receiving providers indefinitely to help ensure
that health improvements are maintained.
By partnering with Priority Health, CIM has developed an “episode of care” payment model that
is central to its financial viability. CIM receives a single payment from Priority Health for each
of their Medicaid managed care and commercially insured clients that covers all services
provided by CIM for the six to nine month duration of the intervention. The amount of the
payment is based on the client’s cumulative number of medical, psychosocial and behavioral
conditions (clients with 0 to 3 total conditions across all domains are assigned to Level 1; clients
with 4 to 7 total conditions are assigned to Level 2; and clients with more than 7 conditions are
assigned to Level 3). CIM receives $700 for each Level 1 client, $1400 for each Level 2 client,
and $2100 for each Level 3 client. Behavioral health follow-up visits are billed separately on a
fee-for-service basis if patients are referred to outside mental health providers. Other commercial
insurance plans currently pay CIM on a fee-for-service basis, but are negotiating “episode of
care” payments.
CIM observed a 65 percent reduction in ED visits in a cohort of 53 prospectively randomized
program clients over their first six months of program participation. The total cost of the clinic is
$850,000 per year. Spectrum Health demonstrated a $3.2 million decrease in charges over one
year for patients seen in CIM. Priority Health saved close to $500,000 for its members who
participated in the program in the first year.
For more information about the Spectrum Health Center for Integrative Medicine, please contact
Dr. Corey Waller at Corey.Waller@spectrumhealth.org.
Vermont Chronic Care Initiative
The Vermont Chronic Care Initiative (VCCI) is a statewide program that provides care
coordination and intensive case management services to non-dually-eligible Medicaid
beneficiaries with one or more chronic conditions, with a focus on improving outcomes and

CMCS Informational Bulletin - Page 34
reducing unnecessary utilization. The VCCI modified its approach to focus on the top five
percent of Vermont Medicaid beneficiaries with the highest utilization in state fiscal year 2012.
The program is funded and operated by the state’s Department of Vermont Health Access
(DVHA). Because most providers are reimbursed by the state’s Medicaid program through a feefor-service model, reductions in unnecessary spending achieved by the program translate directly
to savings to Vermont’s Medicaid program budget.
The DVHA works with a vendor that provides extensive data analytical and decision support
services for the VCCI which include: disease stratification and predictive modeling for
population identification; centralized health intelligence including data analysis and statistical
support; and program monitoring and evaluation of clinical and financial metrics. A proprietary
data management system for VCCI documentation offers targeted decision support tools for
prioritizing outreach and engagement of high-risk individuals by case managers, including
clients with gaps in evidence-based care or with recent hospitalizations. Multiple hospitals
statewide provide the VCCI with daily ED and inpatient admission data via secure protocols.
This real-time data helps to inform and prioritize outreach to clients during ED visits and
hospitalizations, when they are most receptive to services. Many VCCI staff also can access
hospital and primary care practice EMRs to further supplement access to clinical information
such as laboratory test results, changes in treatment plans, and specialty referrals, which enhance
case management and care coordination services.
The VCCI is a hybrid model that includes a combination of state and vendor staff using the same
data system. The vendor provides a team of telephonic nurses and social workers for individual
and population management, as well as local and centralized data analytic staff, administrative
leadership, a program pharmacist, and a part-time medical director. The state employs a team of
field-based case managers and care coordinators – usually nurses or social workers – who
provide individual case management to clients and population support to local primary care
practices. The case managers and care coordinators operate either as field-based agents serving a
region or as permanently embedded resources within provider organizations with high volumes
of program clients. Locations include private primary care practices, FQHCs, and several high
volume hospitals.
Clients qualify for the program if they are in the top five percent of highest utilizers or
demonstrate high utilization patterns including multiple ED visits and inpatient admissions.
Generally, they will have one or more chronic conditions such as asthma, congestive heart
failure, depression, diabetes, coronary artery disease, chronic obstructive pulmonary disease, low
back pain, mental health and substance use/abuse disorders, as well as polypharmacy. The
program further targets clients determined to be “impactable” based on an analysis of clinical
acuity and recent utilization patterns. This analysis is conducted by the program analytics
contractor, and considers each candidate client’s Chronic Disability and Payment System

CMCS Informational Bulletin - Page 35
(CDPS) score, their actual per-member-per-month cost to the Medicaid program, the number of
chronic conditions, the number of ED and inpatient encounters, and evidence of fragmented,
uncoordinated care – for example, several encounters with different providers in a short amount
of time. Potential clients are also identified through direct referrals from primary care providers,
ED staff, and field and embedded program staff, as well as other internal and external statewide
partners.
When possible, providers arrange a “warm hand-off” of prospective clients to program staff
while the client is in the provider setting. In the absence of this direct introduction, program
field staff use a number of other methods to engage new clients. These alternative methods can
often be more time-consuming and challenging, both in terms of making contact with potential
clients and establishing a trusting relationship.
Clients successfully on-boarded into the program receive a “social needs assessment” and a
“behavioral risk assessment.” Depending on the client’s specific needs, a number of other
disease-specific assessments (e.g., low back pain, diabetes, chronic obstructive pulmonary
disease, etc.) are performed, as well as a “transitions in care assessment” for clients exiting
inpatient care.
The program provides several types of support to clients on an ongoing basis including: coaching
clients on motivation, health literacy, and self-management skills; facilitating client engagement
with their primary care providers and mental health agencies; developing a care plan and action
plan in collaboration with the client and their providers; assessing social and other non-clinical
barriers to health and coordinating client access to available state or local resources (e.g., for
housing, food and fuel, transportation, drug rehabilitation services, and financial support for
medications or other treatment needs); reviewing medication lists to ensure that evidence-based
prescribing guidelines are followed; and providing more intensive transitional supports following
inpatient admissions or ED visits. Selecting the appropriate mix of support for each client is
informed by the real-time analytics provided by the program contractor, which help to identify
gaps in care and other opportunities to intervene with the client. Interactions with higher-risk
clients are typically performed face-to-face while interactions with lower-risk clients are more
likely to be telephonic.
The VCCI is funded through the state Medicaid office. Additional grant funding to local Health
Service Areas supports Medicaid beneficiaries who do not fall into the top 5 percent of highest
utilizers. Services are provided by the state’s Blueprint for Health program, a statewide, multipayer initiative to improve primary care through the creation of Patient-Centered Medical Homes
and Community Health Teams.
In state fiscal year 2011, members with one of 11 chronic conditions who participated in the
VCCI demonstrated significant improvements in adherence to evidence-based care when

CMCS Informational Bulletin - Page 36
compared with members with the same conditions who did not receive VCCI interventions. The
program also documented a reduction in ED visits of 10 percent from baseline, as well as a 14
percent decline in inpatient admissions.
When the VCCI transitioned in state FY 2012 to focus on the five percent of the Medicaid
population with the highest utilization, the vendor entered into a 100 percent risk-based contract
for program savings. The vendor risk is based on provision of data analytics and decision
support tools to guide population selection and care interventions (including employment of
nurses and social workers for telephonic support) to ensure clinical improvement and cost
savings. The vendor has guaranteed savings of $2.5 million for state FY 2012 and 2013.
The VCCI achieved financial savings of approximately $11.5 million (after program expenses)
over anticipated costs in state FY 2012. The 2012 evaluation data demonstrate improvement on
6 of 12 clinical measures for Medicaid beneficiaries in the top five percent of utilization who
participated in VCCI when compared to beneficiaries in the top five percent who did not receive
VCCI services. In addition, when compared with the top five percent of beneficiaries in state FY
2011, the VCCI demonstrated an 8 percent reduction in inpatient utilization, a 4 percent decline
in ED utilization and an 11 percent decrease in 30-day readmission rates in state FY 2012.
For more information about the Vermont Chronic Care Initiative, please contact Eileen Girling
at Eileen.Girling@state.vt.us.
Exhibit 1: VCCI Results for Top Five Percent of Medicaid Population with Highest
Utilization

State FY11 Rate
State FY12 Rate
% Change SFY11
to SFY12

Inpatient Admissions
517.75
476.02

30-Day Readmissions
87.02
77.41

ED Visits
1521.35
1460.92

-8.06%

-11.04%

-3.97%

on
ge
st

st
hm
a

C

O
P

(m
ed
ic
at
D
iv
io
br
e
n
on
H
ad
ea
ch
he
rt
od
re
Fa
ila
nc
ilu
to
e)
C
re
r
or
th
(C
on
er
H
ar
ap
F)
y
C
y
A
A
H
C
rt
F
E
er
B
/A
et
y
R
B
D
a
is
B
ea
lo
C
ck
ss
H
er
e
F
(C
D
C
iu
A
A
re
D
D
)
ti
Li
Li
c
pi
p
D
d
id
ep
l
ow
T
re
es
ss
er
D
t
io
in
ep
n
g
re
m
m
ss
ed
ed
io
84
n
m
da
D
ed
ia
ys
be
18
te
0
H
yp
s
da
K
H
D
er
ys
id
bA
H
ia
l
ip
yp
ne
be
1c
id
er
y
te
em
te
D
te
s
is
st
ns
ia
Li
ea
p
io
1
id
se
n
or
te
1
m
m
st
or
ic
or
ro
m
e
al
or
te
bu
e
st
lip
m
s
K
i
i
nu
id
d
ne
te
ri
a
st
y
sc
D
s
is
re
ea
en
se
in
g
A
C
E
/A
R
B

C

A

CMCS Informational Bulletin - Page 37

Exhibit 2: VCCI Results on Clinical Outcomes in state fiscal year 2011
Medicaid Beneficiary Adherence to Evidence-based Clinical Guidelines by Diagnosis
100%
90%

80%

70%

60%

50%

40%

30%

20%

10%

0%

Exhibit 3: VCCI Results on Clinical Outcomes in state fiscal year 2012
VCCI
Non-VCCI

CMCS Informational Bulletin - Page 38

i

Kaiser Commission on Medicaid and the Uninsured. The Medicaid Program at a Glance. March 2013. Available
from: http://www.kff.org/medicaid/upload/7235-06.pdf.
ii
Cohen S and Yu W. The Concentration and Persistence in the Level of Health Expenditures over Time: Estimates
for the U.S. Population, 2008-2009. Agency for Healthcare Research and Quality. January 2012.
iii
Mann C.Medicaid and CHIP: On the Road to Reform. Presentation to the Alliance for Health Reform/Kaiser
Family Foundation. March 2011. Based on FY 2008 MSIS claims data.
iv
Kronick R, Bella M, Gilmer T, and Somers S. The Faces of Medicaid II: Recognizing the Care Needs of People
with Multiple Chronic Conditions. Center for Health Care Strategies, Inc. October 2007. Available from:
http://www.chcs.org/usr_doc/Full_Report_Faces_II.PDF
v
Mulder B, Tzeng H, and Vecchioni N. Preventing Avoidable Rehospitalizations by Understanding the
Characteristics of “Frequent Fliers.” Journal of Nursing Care Quality. Jan/March 2012: 27(1):77-82.
vi
Woodhouse J, Florea J, Peterson M, et al. Reducing Utilization: An ED-Based Behavioral Health Chronic Pain
Intervention. Presentation at the Emergency Nurses Association Conference. 2008.
vii
Coughlin T and Long S. Health Care Spending and Service Use among High‐Cost Medicaid
Beneficiaries, 2002‐2004, Inquiry. 2009/2010:46(4);405‐17.
viii
Oostema JA, Troost J, Schurr K, Waller RC. High and Low Frequency Emergency Department Utilizers: A
Comparative Analysis of Morbidity, Diagnostic Testing, and Health Care Costs J. 2011.
ix
Oostema JA, Troost J, Schurr K, Waller RC. High and Low Frequency Emergency Department Utilizers: A
Comparative Analysis of Morbidity, Diagnostic Testing, and Health Care Costs J. 2011.
x
Peikes D, Chen A, Schore J, Brown R. Effects of care coordination on hospitalization, quality of care, and health
care expenditures among Medicare beneficiaries. JAMA. 2009;301(6):603-18.
xi
Congressional Budget Office. Lessons from Medicare’s Demonstration Projects on Disease Management, Care
Coordination, and Value-Based Payment. January 2012. Available from:
http://www.cbo.gov/sites/default/files/cbofiles/attachments/01-18-12-MedicareDemoBrief.pdf.
xii
Brown RS, Peikes D, Peterson G, Schore J, Razafindrakoto CM. Six features of Medicare coordinated care
demonstration programs that cut hospital admissions of high-risk patients. Health Aff. 2012;31(6): 1156-65.
xiii
Peikes D, Peterson G, Brown RS, Graff S, Lynch JP. How changes in Washington University’s Medicare
coordinated care demonstration pilot ultimately achieved savings. Health Aff. 2012;31(6): 1216-26.
xiv
Substance Abuse and Mental Health Services Administration. October 2008. Assertive Community Treatment
(ACT) Evidence-Based Practices (EBP) KIT. Available from http://store.samhsa.gov/product/AssertiveCommunity-Treatment-ACT-Evidence-Based-Practices-EBP-KIT/SMA08-4345.
xv
Centers for Medicare and Medicaid Services. Federal Funding for Medicaid HIT Activities. Letter to State
Medicaid Directors. August 17, 2010. Available from: http://downloads.cms.gov/cmsgov/archiveddownloads/SMDL/downloads/SMD10016.pdf
xvi
Centers for Medicare and Medicaid Services. Use of administrative funds to support health information exchange
as part of the Medicaid EHR Incentive Program. May 18, 2011. Available from
xvii
Centers for Medicare and Medicaid Services. Health Homes for Enrollees with Chronic Conditions. Letter to
State Medicaid Directors. November 16,2010. Available from http://downloads.cms.gov/cmsgov/archiveddownloads/SMDL/downloads/SMD10024.pdf
xviii
Centers for Medicare and Medicaid Services. Health Homes for Enrollees with Chronic Conditions. Letter to
State Medicaid Directors. November 16,2010. Available from http://downloads.cms.gov/cmsgov/archiveddownloads/SMDL/downloads/SMD10024.pdf
xix
Rhode Island has obtained a Health Home SPA for a target population of children with a diagnosis of serious
mental illness or severe emotional disturbance, or two chronic conditions. Chronic conditions includes mental
health conditions, Down Syndrome, developmental disabilities, intellectual disabilities, seizure disorder, asthma, and
diabetes. Available at http://www.chcs.org/usr_doc/Rhode_Island_1__CEDARR_Family_Center_Health_Homes.pdf
xx
New York adjusts their monthly payments, which range from $75 to $390 PMPM based on geography and patientcase mix. National Academy for State Health Policy. Developing and Implementing the Section 2703 Health Home
State Option: State Strategies to Address Key Issues. July 2012

CMCS Informational Bulletin - Page 39

xxi

Missouri is making payments directly to the providers for managed care enrollees to avoid the delay of
renegotiating managed care contracts. The SPA does not change managed care rates. Oregon is paying the entire
care management fee to the managed care plans and does not require the plans to pass the entire fee onto the
providers. However, any money retained by the plans must be used to carry out functions related to the state’s
Health Home program. New York is amending their managed care contracts to address the potential payment
duplication of managed care capitation and Health Home payments. A small portion of the New York payment may
be retained by managed care plans to support administration of the program. Managed care plans are expected to pay
the same rates to contracted Health Homes as the state. National Academy for State Health Policy. Developing and
Implementing the Section 2703 Health Home State Option: State Strategies to Address Key Issues. July 2012.
xxii
Centers for Medicare and Medicaid Services. Policy Considerations for Integrated Care Models. Letter to State
Medicaid Directors. July 10, 2012. Available from: http://www.medicaid.gov/Federal-PolicyGuidance/downloads/SMD-12-002.pdf
xxiii
Centers for Medicare and Medicaid Services. Policy Considerations for Integrated Care Models. Letter to State
Medicaid Directors. July 10, 2012. Available from: http://www.medicaid.gov/Federal-PolicyGuidance/downloads/SMD-12-002.pdf

